 

Exhibit 10.2

SCHLUMBERGER 2013 OMNIBUS STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (as may be amended, the “Agreement”)
is granted effective as of [date] by Schlumberger Limited (the “Company”), for
the benefit of [__________________] (“Employee”), pursuant to the Schlumberger
2013 Omnibus Stock Incentive Plan, as may be amended (the “Plan”).  Capitalized
terms used in this Agreement but not defined herein are defined in the Plan.  

 

1.Award.  In consideration of Employee’s continued employment as hereinafter set
forth, the Company hereby grants to Employee an award of “Restricted Stock
Units.”  The number of Restricted Stock Units subject to this award are set
forth in an award notice previously delivered to Employee (the “Award
Notice”).  Restricted Stock Units are notional units of measurement denominated
in shares of common stock of the Company, $.01 par value per share (“Common
Stock”).  Each Restricted Stock Unit represents a hypothetical share of Common
Stock, subject to the conditions and restrictions on transferability set forth
herein and in the Plan.  

2.Vesting of Restricted Stock Units.  The period of time between the grant date
specified in the Award Notice (the “Grant Date”) and the vesting of Restricted
Stock Units (and the termination of restrictions thereon) is the “Restricted
Period.”

(a)Normal Vesting.  The Restricted Stock Units will vest in a single vesting on
the third anniversary of the Grant Date (“Vesting Date”), provided that the
Employee has been continuously employed by the Company or any of its
Subsidiaries from the Grant Date to the Vesting Date.  Except as provided in
Section 2(b) below, if there is any Termination of Employment (as defined in
Section 11 below) during the period from and between the Grant Date until and
including the Vesting Date, Employee will immediately and automatically forfeit
all Restricted Stock Units.  Any questions as to whether and when there has been
a Termination of Employment, and the cause of such termination, will be resolved
by the Committee (as defined in Section 11 below), and its determination will be
final.

(b)Acceleration on Death or Disability.  Upon Termination of Employment by
reason of Employee’s death or Disability (as defined in Section 11 below) or
upon Employee’s Disability prior to Termination of Employment (as determined by
the Committee and within the meaning of Section 409A of the U.S. Internal
Revenue Code (the “Code”)), all Restricted Stock Units that are not vested at
that time immediately and automatically will become vested in full.  

(c)Retirement.  Upon Termination of Employment from the Company and its
Subsidiaries by reason of Employee’s Retirement (as defined in Section 11
below), the Restricted Stock Units will continue to vest following Termination
of Employment as if Employee continued to be employed with the Company or any of
its Subsidiaries, subject to forfeiture in the discretion of the Committee in
the event that Employee engages in Detrimental Activity (as defined in Section
11 below).

3.Settlement of Restricted Stock Units.  If Employee’s Restricted Stock Units
vest in accordance with the normal vesting schedule described in the first
sentence of Section 2(a) above or pursuant to Section 2(b) above, payment of
vested Restricted Stock Units will be made as soon as administratively
practicable, but in no event later than 2-1/2 months following the date that the
Restricted Stock Units vest (the date of any such payment, the “Settlement
Date”).  Notwithstanding the foregoing, the Committee may, in its sole and
absolute discretion, settle the vested Restricted Stock Units

 

--------------------------------------------------------------------------------

 

in cash based on the Fair Market Value (as defined in Section 11 below) of the
shares of Common Stock on the settlement date.

4.Forfeitures of Restricted Stock Units.  

(a)At any time during the Restricted Period, upon a Termination of Employment
for any reason that does not result in an acceleration or continuation of
vesting pursuant to Section 2, Employee will immediately and automatically
forfeit all unvested Restricted Stock Units, without the payment of any
consideration.  Upon forfeiture, neither Employee nor any successors, heirs,
assigns or legal representatives of Employee will thereafter have any further
rights or interest in the unvested Restricted Stock Units.

(b)Notwithstanding any provision in this Agreement to the contrary, if at any
time during the Restricted Period, Employee engages in Detrimental Activity,
Employee will immediately and automatically forfeit all Restricted Stock Units
without the payment of any consideration. Upon forfeiture, neither Employee nor
any successors, heirs, assigns or legal representatives of Employee will
thereafter have any further rights or interest in the unvested Restricted Stock
Units.

 

5.Restrictions on Transfer.  

(a)Restricted Stock Units granted hereunder to Employee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise (any of the foregoing, a
“Transfer”), other than (i) to the Company as a result of the forfeiture of
Restricted Stock Units, or (ii) by will or the laws of descent and
distribution.  Payment of Restricted Stock Units after Employee’s death will be
made to Employee’s estate or, in the sole and absolute discretion of the
Committee, to the person or persons entitled to receive such payment under
applicable laws of descent and distribution.

(b)Consistent with the foregoing, no right or benefit under this Agreement will
be subject to Transfer, and any such attempt to Transfer, will have no effect
and be void.  No right or benefit hereunder will in any manner be liable for or
subject to any debts, contracts, liabilities or torts of the person entitled to
such benefits.  If Employee attempts to Transfer any right or benefit hereunder
or if any creditor attempts to subject the same to a writ of garnishment,
attachment, execution, sequestration, or any other form of process or
involuntary lien or seizure, then such attempt will have no effect and be void
and immediately upon any such attempt the Restricted Stock Units will terminate
and become of no further effect.

6.Rights as a Stockholder.  Employee will have no rights as a stockholder of the
Company with regard to the Restricted Stock Units.  Rights as a stockholder of
the Company will arise only if the Restricted Stock Units are settled in shares
of Common Stock pursuant to Section 3 above.

7.Taxes.  To the extent that the receipt of Restricted Stock Units hereunder or
the payment upon lapse of any restrictions results in income to Employee for
federal or state income tax purposes or in any other case where the Company
holds the view that it is obligated to withhold taxes, Employee shall deliver to
the Company immediately prior to the time of such receipt or lapse, as the case
may be, such amount of money or shares of Common Stock owned by Employee, at
Employee’s election, as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if Employee fails to do so, the Company
is authorized to withhold for a number of vested Restricted Stock Units or cash
or other form of remuneration then or thereafter payable to Employee equal to
any tax required to be withheld due to such resulting compensation income.  

-2-

--------------------------------------------------------------------------------

 

8.Changes in Capital Structure.  As more fully described in the Plan, if the
outstanding shares of Common Stock at any time are changed or exchanged by
declaration of a stock dividend, stock split, combination of shares, or
recapitalization, the number and kind of Restricted Stock Units will be
appropriately and equitably adjusted so as to maintain their equivalence to the
proportionate number of shares.

9.Compliance With Securities Laws.  The Company will not be required to deliver
any shares of Common Stock pursuant to this Agreement if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act of 1933
or any other applicable federal or state securities laws or regulations or the
laws of any other country.  Prior to the issuance of any shares of Common Stock
pursuant to this Agreement, the Company may require that Employee (or Employee’s
legal representative upon Employee’s death or Disability) enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

10.Limitation of Rights.  Nothing in this Agreement or the Plan may be construed
to:

(a)give Employee or any other person or entity any right to be awarded any
further Restricted Stock Units (or other form of stock incentive awards) other
than in the sole discretion of the Committee;

(b)give Employee or any other person or entity any interest in any fund or in
any specified asset or assets of the Company (other than the Restricted Stock
Units); or

(c)confer upon Employee or any other person or entity the right to continue in
the employment or service of the Company or any Subsidiary.

11.Definitions.  

(a)“Agreement” is defined in the introduction.

(b)“Award Notice” is defined in Section 1.

(c)“Clawback Policy” is defined in Section 15.

(d)“Code” is defined in Section 2(b).

(e)“Committee” means the Compensation Committee of the Board of Directors of the
Company.

(f)“Common Stock” is defined in Section 1.

(g)“Company” means Schlumberger Limited.

(h)“Detrimental Activity” means activity that is determined by the Committee in
its sole and absolute discretion to be detrimental to the interests of the
Company or any of its Subsidiaries, including but not limited to situations
where Employee: (i) divulges trade secrets, proprietary data or other
confidential information relating to the Company or to the business of the
Company and any Subsidiaries; (ii) enters into employment with or otherwise
provides services to (A) any company listed, as of the date of Employee’s
Termination of Employment, on the Philadelphia Oil Service Sector Index (or any

-3-

--------------------------------------------------------------------------------

 

successor index) or (B) any affiliate of any such listed company, in either
case  under circumstances suggesting that Employee will be using unique or
special knowledge gained as a Company employee or Subsidiary employee with the
effect of competing with the Company or its Subsidiaries; (iii) enters into
employment with or otherwise provides services to any Direct Competitor; (iv)
engages or employs, or solicits or contacts with a view to the engagement or
employment of, any person who is an employee of the Company or its Subsidiaries;
(v) canvasses, solicits, approaches or entices away or causes to be canvassed,
solicited, approached or enticed away from the Company or its Subsidiaries any
person who or which is a customer of any of such entities during the Restricted
Period; (vi) is determined to have engaged (whether or not prior to termination)
in either gross misconduct or criminal activity harmful to the Company or a
Subsidiary; or (vii) takes any action that otherwise harms the business
interests, reputation, or goodwill of the Company or its Subsidiaries.  The
Committee may delegate, to an officer of the Company or to a subcommittee of the
Committee, its authority to determine whether Employee has engaged in
“Detrimental Activity.”

(i)“Direct Competitor” means, as of the date of this Agreement any of the
following: (i) Halliburton Company, Baker Hughes, Incorporated, Weatherford
International plc, and any other oilfield equipment and services company; and
(ii) any entity engaged in seismic data acquisition, processing and reservoir
geosciences services to the oil and natural gas industry, including in all cases
in (i) and (ii) above, any and all of their parents, subsidiaries, affiliates,
joint ventures, divisions, successors, or assigns.

(j)“Disability” means such disability (whether physical or mental impairment)
which totally and permanently incapacitates the Employee from any gainful
employment in any field which the Employee is suited by education, training, or
experience, as determined by the Committee in its sole and absolute discretion.

(k)“Employee” is defined in the introduction.

(l)“Fair Market Value” means, with respect to a share of Common Stock on a
particular date, the mean between the highest and lowest composite sales price
per share of the Common Stock, as reported on the consolidated transaction
reporting system for the New York Stock Exchange for that date, or, if there is
no such reported prices for that date, the reported mean price on the last
preceding date on which a composite sale or sales were effected on one or more
of the exchanges on which the shares of Common Stock were traded will be the
Fair Market Value.

(m)“Grant Date” is defined in Section 2.

(n)“Plan” is defined in the introduction.

(o)“Restricted Period” is defined in Section 2.

(p)“Restricted Stock Units” is defined in Section 1.

(q)“Retirement” means either: (i) Employee’s voluntary election to retire from
employment with the Company and its Subsidiaries at any time after Employee has
reached both the age of 60 and 25 years of service, or (ii) Employee’s voluntary
election to retire from employment with the Company and its Subsidiaries at any
time after Employee has reached both the age of 55 and 20 years of service,
subject, however, to the approval of either (A) the Committee, if Employee is an
executive officer of the Company at the time of Employee’s election to retire,
or (B) the Retirement Committee, if Employee is not an executive officer of the
Company at the time of Employee’s election to retire, which approval under
clauses (A) or (B) may be granted or withheld in the sole discretion of the
Committee or the Retirement Committee, as applicable.

-4-

--------------------------------------------------------------------------------

 

(r)“Retirement Committee” means a committee consisting of the Company’s Vice
President of Human Resources, the Director of HR Operations and the Compensation
& Benefits Manager.

(s)“Settlement Date” is defined in Section 3.

(t)“Subsidiary” means (i) in the case of a corporation, a “subsidiary
corporation” of the Company as defined in Section 424(f) of the Code and (ii) in
the case of a partnership or other business entity not organized as a
corporation, any such business entity of which the Company directly or
indirectly owns 50% or more of the voting, capital or profits interests (whether
in the form of partnership interests, membership interests or otherwise).

(u)“Termination of Employment” means the termination of Employee’s employment
with the Company and its Subsidiaries; provided, however, that temporary
absences from employment because of illness, vacation or leave of absence and
transfers among the Company and its Subsidiaries are not considered a
Termination of Employment.  

(v)“Transfer” is defined in Section 5(a).

(w)“Vesting Date” is defined in Section 2(a).

12.Committee Determination. Any questions as to whether and when (i) the
Employee has engaged in Detrimental Activity, (ii) there has been a Disability,
or (iii) there has been a Termination of Employment and the cause of such
termination, will be resolved by the Committee, and its determination will be
final.

13.Miscellaneous.

(a)Employee hereby acknowledges that he or she has received, reviewed and
accepted the terms and conditions contained in this Agreement.  Employee hereby
accepts such terms and conditions, subject to the provisions of the Plan and
administrative interpretations thereof.  Employee further agrees that such terms
and conditions will control this Agreement, notwithstanding any provisions in
any employment agreement or in any prior or subsequent awards.

(b)Employee hereby acknowledges that he or she is to consult with and rely upon
only Employee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and the award of Restricted Stock
Units.  

(c)This Agreement will bind and inure to the benefit of and be enforceable by
Employee, the Company and their respective permitted successors or assigns
(including personal representatives, heirs and legatees).  Employee may not
assign any rights or obligations under this Agreement except to the extent, and
in the manner, expressly permitted herein.

(d)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(e)This Agreement may not be amended or modified except by a written agreement
executed by the Company and Employee or their respective heirs, successors,
assigns and legal representatives.  The captions of this Agreement are not part
of the provisions hereof and are of no force or effect.

-5-

--------------------------------------------------------------------------------

 

(f)The failure of Employee or the Company to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Employee or
the Company may have under this Agreement will not be deemed to be a waiver of
such provision or right or any other provision or right herein.

(g)Employee and the Company agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.

(h)This Agreement and the Plan (a) constitute the entire agreement among the
Employee and the Company with respect to the Restricted Stock Units and this
Agreement supersedes all prior agreements and understandings, both written and
oral, with respect to the subject matter hereof; and (b) are not intended to
confer upon any other Person any rights or remedies hereunder.  Each party to
this Agreement agrees that (i) no other party to this Agreement (including its
agents and representatives) has made any representation, warranty, covenant or
agreement to or with such party relating to the Restricted Stock Units other
than those expressly set forth herein or in the Plan, and (ii) such party has
not relied upon any representation, warranty, covenant or agreement relating to
the Restricted Stock Units, other than those referred to in clause (i) above.

(i)This Agreement will be governed by and construed in accordance with the laws
of the State of Texas (except that no effect will be given to any conflicts of
law principles thereof that would require the application of the laws of another
jurisdiction).  Venue for any dispute arising under this Agreement will lie
exclusively in the state and federal courts of Harris County, Texas and the
Southern District of Texas, Houston Division, respectively.

14.Section 409A Compliance. This award of Restricted Stock Units is intended to
be exempt from or to comply with the provisions of Code Section 409A and will be
construed and interpreted accordingly.  If Employee is a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) on the date of his or her
“separation from service” within the meaning of U.S. Treasury Regulation Section
1.409A-1(h), the time of payment otherwise specified in this Agreement will be
deferred to the extent required by Code Section 409A.  

15.Clawback Policy. The Company’s policy on recoupment of performance-based
bonuses, as amended from time to time (its “Clawback Policy”), will apply to the
Restricted Stock Units, any shares of Common Stock delivered hereunder, and any
profits realized on the sale of such shares to the extent that Employee is
covered by the Clawback Policy. Employee acknowledges that if Employee is
covered by such policy, the policy may result in the recoupment of Restricted
Stock Units awarded, any shares of Common Stock delivered hereunder and profits
realized on the sale of such shares either before, on or after the date on which
Employee becomes subject to such policy.

16.Acceptance of Award.  Employee is deemed to accept the award of Restricted
Stock Units under this Agreement and to agree that such award is subject to the
terms and conditions set forth in this Agreement and the Plan unless Employee
provides the Company written notification not later than 10 days after
Employee’s receipt of this Agreement of Employee’s rejection of this award of
Restricted Stock Units (in which case such awards will be forfeited and Employee
will have no further right or interest therein as of such date).  

 

SCHLUMBERGER LIMITED

 

By:

 

 

Paal Kibsgaard

 

-6-